DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, claims 1 and 3-8 in the reply filed on 07 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 23 February 2021 and 15 February 2022, have been considered.

Drawings
The drawings received on 18 February 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 8,746,841).
With respect to claim 1, Ikeda discloses an inkjet recording apparatus that performs inkjet recording on a recording medium in a recording region, comprising: 
a recording head (Fig. 1, element 4) that includes an ejection port surface (Fig. 2, element 4a) where an ejection port (Fig. 1, element 16) for ejecting ink is provided (Column 4, lines 35-43), the recording head being movable within a range (Fig. 1, Scanning Direction) including the recording region (Fig. 1, i.e. above element P) and a non-recording region (Fig. 1, i.e. right of element P) where the recording is not performed; 
a cap (Fig. 1, element 21) capable of setting the ejection port in a capping state in the non-recording region (Column 4, line 65 – Column 5, line 18); 
a blade (Fig. 1, element 70) that is placed between the recording region and the cap in a moving direction (Fig. 1, Scanning Direction) of the recording head, the blade being capable of wiping the ejection port of the recording head in a case where the recording head moves from the non-recording region to the recording region (Column 5, lines 38-48); 
a blade moving unit (Fig. 3, element 65) capable of moving the blade up and down (Column 5, lines 41-48), the blade moving unit being capable of moving the blade to a first position (Fig. 3 or Fig. 8A) where an upper edge of the blade (Fig. 3, element 71) is at a higher level (Column 5, line 45) than the ejection port surface (Fig. 3, element 4a) and to a second position (Fig. 9C) where the upper edge of the blade (Fig. 9C, element 71) is at a lower level than the ejection port surface (Fig. 9C, element 4a); and 
a control unit (Fig. 5A, element 80) that controls the blade moving unit so that the blade is placed at the second position (Fig. 9C) in a state where the ejection port surface and the blade are at positions overlapping with each other (Figs. 9A-9C) in the moving direction of the recording head in a case where the recording head is moving from the recording region to the non-recording region (Column 9, line 64 – Column 10, line 16), and that the blade is placed at the first position (Fig. 3 or Fig. 8A; Column 9, lines 22-31) in an event where preparatory ejection is being performed (Column 5, lines 28-32, i.e. predetermined time intervals), the preparatory ejection being to eject ink from the ejection port to the cap (Column 5, lines 23-25) that is not in the capping state (Fig. 1, element 1, i.e. printer off state).
The examiner notes to applicant that “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”, see MPEP 2114.  In addition, the limitations concerning overlapping positions and a possible preparatory ejection are broad in scope and would have been obvious to one of ordinary skill in the art in view of Ikeda as applied above.
With respect to claim 3, Ikeda discloses the second position (Fig. 9C) is where the upper edge of the blade (Fig. 9C, element 71) is at a lower level than an upper surface of the cap (Fig. 3, element 21).
With respect to claim 4, Ikeda discloses the first position (Fig. 3 or Fig. 8A) is where the blade (Fig. 8A, element 70) is located while the wiping is performed (Column 5, line 45).
With respect to claim 5, Ikeda discloses a carriage unit (Fig. 1, element 3) that supports the recording head (Fig. 1, element 4) and moves together with the recording head (Column 3, lines 63-64), wherein the blade moving unit (Fig. 3, element 65) moves the blade to the first position (Fig. 3 or Fig. 8A) and moves the blade to the second position (Fig. 9C) based on the movement of the carriage unit (Column 9, line 54 – Column 10, line 16).
With respect to claim 6, Ikeda discloses a suction pump (Fig. 1, element 23) that applies a negative pressure to an inside of the cap to suck (Column 4, lines 61-64), wherein the control unit is capable of performing nozzle suction to suck the ink from the ejection port by applying a negative pressure to the inside of the cap in the capping state (Column 5, lines 21-32), and wherein the control unit places the blade at the first position (Fig. 3 or Fig. 8A) after the nozzle suction and before the preparatory ejection (Column 4, line 65 – Column 5, line 48).
The examiner notes to applicant that “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”, see MPEP 2114.  In addition, the limitations concerning the possible preparatory ejection are broad in scope and are not required in claim 1.
With respect to claim 7, Ikeda discloses a determining unit (Fig. 1, element 1) that determines an amount of the ink in the cap (Fig. 1, element 21), wherein in a case where it is determined that the preparatory ejection causes the amount of ink inside the cap to exceed a predetermined amount, the preparatory ejection is performed with the blade being located at the first position (Fig. 3 or Fig. 8A).
The examiner notes to applicant that “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”, see MPEP 2114.  In addition, the limitations concerning the possible preparatory ejection are broad in scope and are not required in claim 1.
With respect to claim 8, Ikeda discloses wherein the determining unit determines the amount of ink in the cap (Fig. 1, element 21) based on a number of shots of the preparatory ejection (Column 5, lines 21-32).
The examiner notes to applicant that “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”, see MPEP 2114.  In addition, the limitations concerning the possible preparatory ejection are broad in scope and are not required in claim 1.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        10/25/2022